Citation Nr: 0825050	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In December 2006 the Board reopened the claim for service 
connection for a low back disability and remanded the case 
for further development.


FINDING OF FACT

A chronic low back disability, to include disc bulge at L4-L5 
and L5-S1, degenerative disk disease at L2-3 and degenerative 
joint disease at L4-5 and L5-S1, is not related to service.  
Arthritis was not manifest within one year of separation from 
service.


CONCLUSION OF LAW

A low back disability, to include disc bulge at L4-L5 and L5-
S1, degenerative disk disease at L2-3 and degenerative joint 
disease at L4-5 and L5-S1, was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide. 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's claim for service connection.  In VCAA letters 
of February 2002 and April 2002 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the notice failed to provide information 
regarding a disability rating and effective date in a timely 
manner.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of June 2006.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  The veteran was afforded a VA 
examination.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection for arthritis may be 
granted if it manifests to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

The Board notes that the record is clear that the veteran has 
a current low back disability.  X-rays of December 1995 note 
minimal lateral bulge at L4-5 and lateral bulge at L5-S1.  A 
VA examination report of May 1998 notes a diagnosis of disc 
bulge at L4-5 and L5-S1, and chronic L5 radiculopathy of the 
left leg.  In May 2000 he was diagnosed with degenerative 
disk disease of the lower back particularly at L2-3, and 
degenerative joint disease in the lower vertebrae at L4-5 and 
L5-S1.  A VA examination report of April 2007 notes a 
diagnosis of low back pain with degenerative changes.  
Whether the veteran currently has a low back disability is 
not in the dispute.  Having determined that there is a 
current low back disability, the remaining question is 
whether there is a nexus to service.  

Service medical records are completely silent for any 
complaints of, treatment for or diagnosis of back problems.  
A separation physical examination of March 1972 disclosed 
that the veteran's spine and musculoskeletal system were 
normal.  In the accompanying Report of Medical History, the 
veteran denied any back trouble of any kind.

Treatment records of February 1984 from the veteran's private 
chiropractor note that the veteran complained of lower back 
pain for one week with no similar condition in the past.  He 
noted that he had fallen down a hill, about 20 feet.  

A VA examination report of June 1992 notes the veteran's 
musculoskeletal system as normal.  VA outpatient treatment 
records of August 1995 note that the veteran worked 
intermittently as a painter and had received chiropractic 
care.  He was assessed with chronic low back syndrome.  VA 
outpatient treatment records of November 1995 note a history 
of chronic back pain with a sudden acute onset 10 days prior.  
VA outpatient treatment records of March 1996 note a 
diagnosis of disk bulging at L5 and radiculopathy at L5.  

A medical report of February 1994 done in conjunction with a 
worker's compensation claim notes that the veteran reported 
being injured on the job in March 1993 when he picked up an 
80 pound pack of horse oats from shoulder height and put it 
down onto a two wheeled cart.  He reported staying in bed for 
3 days.  He reported a prior low back injury in 1984 which 
was minor.  He was diagnosed with lumbar sprain, by history, 
resolved.  

Private medical treatment records of May 1995 note that the 
veteran reported a long history of back pain dating back to 
his time in the military.  He reported initially lifting a 
heavy box of munitions in 1971; then back pain related to 
sleeping in a hammock.  He reported being seen at sick bay 
and treated with aspirin.  It was noted that in March 1993 
the veteran injured his low back in a work related event.  

Private medical treatment records of December 1995 note the 
veteran reported back pain since service due to sleeping in a 
hammock.  

Private medical treatment records of January 1996 note that 
the physician could not state with reasonable medical 
certainty that the veteran's ongoing back problems were due 
to his 1993 low back strain related to work because the 
veteran reported first injuring his back while in service in 
1971 and having intermittent problems since then.

Private medical treatment records of February 1996 note that 
the private physician reviewed the veteran's history and that 
while the work injury in 1993 could have contributed to his 
current back problems, that he could not say with medical 
certainty that they were all due to his work injury of 1993 
because the veteran had reported first injuring his back in 
service in 1971.  

A VA examination report of May 1998 notes that the veteran 
reported that the injured his lower back in 1971 while 
performing heavy lifting while stationed in Vietnam.  He also 
reported injuring his back several times while on board the 
ship and that he was evaluated and treated with aspirin.  He 
also reported that he experienced back pain from sleeping in 
a hammock which was too small for him.  He was diagnosed with 
disc bulge at L4-5 and L5-S1, and chronic radiculopathy at 
L5, left leg.

VA outpatient treatment records of March 1999 note that the 
veteran reported incidents of hazing while on board the ship 
in service.

Private medical treatment records of April 1999 note that the 
veteran reported experiencing back pain since 19 years old 
with uncertain onset.  He reported several traumatic events 
which may have lead to his current back pain including heavy 
lifting in Vietnam, sleeping in suboptimal bedding such as 
hammocks, trauma from being swept away in winds of a typhoon 
and thrown up against a steel wall, and history of being 
attacked physically by several shipmates.  Physical 
examination revealed objective findings of paresthesias and 
pain with raising from chair but no positive straight leg 
raise or pain on palpation and no significant limitation of 
range of motion of the spine.

VA outpatient treatment records of July 2000 note a diagnosis 
of degenerative disc disease at L2-3 and degenerative joint 
disease at L4-5 and L5-S1.  

A lay statement of December 2000 from a fellow service member 
states that he could remember the veteran complaining on 
several occasions about back pain and having to report to 
sick bay where he would receive a light duty chit.  

A January 2005 letter from the veteran's acupuncturist notes 
that she had treated the veteran three times total in January 
1995 and had interviewed him and treated him for 5 hours.  
She stated the conclusion after the initial interview, 
treatment and examination is that the veteran suffers from 
deep psychological and emotional trauma as well as physical 
symptoms dating back to his time in service.  She noted that 
there were episodes of physical violence and mental and 
emotional abuse directed against the veteran, and that the 
veteran described an initial injury to his back occurring 
while serving on an ammunition supply ship where he was 
attacked by one of his fellow crewmembers.  She noted that in 
the Chinese Medical Model, treatment for physical symptoms is 
most effective and the results more favorable if addressed 
according to holistic approach of health care which includes 
taking into consideration the circumstances of the assault 
that resulted in the initial back injury, which caused damage 
beyond his physical body and injury to his spirit/mind and 
heart.

A VA examination report of April 2007 notes that the veteran 
reported his back problems are due to sleeping in a hammock 
in service, heavy lifting on the ship, and being assaulted by 
shipmates multiple times.  After a review of the claims file, 
service medical records and interviewing the veteran, the 
examiner opined that there is no true medical documentation 
of any evidence linking the veteran's current back condition 
to his back condition in service.  That all the evidence from 
the veteran's private physicians is based solely on the 
veteran's reported history.  The examiner noted that there 
were inconsistencies in his history and complaints.  That 
while the veteran reported numbness and radiculopathy, there 
has been no consistent documentation of any nerve root 
impingement or significant findings on EMG.  He also noted 
inconsistencies on his physical examination including a 
bilateral lower extremity neurological exam which was 
inconsistent and that during muscle testing of his 
hamstrings, the veteran would completely contract his 
quadriceps to make it look like he could not flex his 
hamstrings at all, but testing of the hamstrings was full.  
Therefore, the examiner concluded that the veteran's current 
back condition is less likely than not related to any 
inservice injury. 

The veteran contends that his current low back disability is 
a result of service.  He alleges that he injured his back in 
service by sleeping in a hammock, heavy lifting of 
ammunition, and being hazed by fellow servicemembers.  
However, the Board notes that lay evidence is competent to 
establish a diagnosis only when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  

The veteran claims that on numerous times he sought treatment 
for low back pain while on board the ship in service and that 
he was treated with aspirin.  A lay statement form a fellow 
servicemembers notes that he remembers the veteran 
complaining of low back pain and going to sick bay and 
getting light duty chits.  However, service medical treatment 
records are negative for complaints of, or a diagnosis of a 
back injury or disorder.  Furthermore, personnel service 
records on file do not show the veteran being placed on 
limited duty at any point during his time in service.  In 
addition, the separation examination of March 1972 shows that 
his spine and musculoskeletal system were normal and he 
denied any recurrent back pain.  The Board concludes that the 
documents contemporaneous with service are more accurate and 
probative than his statements made in association with a 
claim for monetary benefits.  His recent assertions of in-
service complaints of back pain are directly contradicted by 
the in-service records and are not credible.  The veteran's 
recent statements are inconsistent with his initial reports 
for treatment in 1984.  At that time, he reported a one week 
history of pain with no similar condition in the past.  The 
Board concludes that the initial report for treatment 
purposes is more probative than subsequent revised 
statements.

To the extent that he may have arthritis, (degenerative joint 
disease) such was not manifest during service or within one 
year of separation from active service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The initial evidence of a low back problem is in February 
1984 in a private chiropractor's report where the veteran 
complained of low back pain for one week duration and 
indicated he had fallen down a hill about 20 feet.  In March 
1996 he was diagnosed with disk bulging at L5 and 
radiculopathy at L5.  

The Board notes that there are opinions of record relating 
the veteran's current low back disability to service.  
Private medical treatment records from the veteran's private 
physician dated in May 1995 and February 1996 note treat 
based on the veteran's history his current back complaints 
were not related to a March 1993 work injury but rather they 
were associated with a chronic condition present since the 
veteran was in service in the 1970s.  Furthermore, in a 
January 2005 letter, the veteran's private physician and 
acupuncturist noted that the veteran's physical complaints in 
the spine date back to his time in service.  She noted the 
veteran had no problems with his back prior to service.  To 
the extent that these opinions state that there may have been 
a low back injury during service the Board finds them to be 
speculative and based upon an inaccurate history.  These 
opinions are based on the veteran's reported history, which 
has been inconsistent.  The service medical records show no 
back injury or complaints of back pathology.  Rather, the 
spine was normal and he denied a pertinent history at time of 
separation.  The opinions are based on an inaccurate factual 
premise, and medical opinions based on an inaccurate factual 
premise have little probative value.  Lee v. Brown, 10 Vet. 
App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 (1993).  
The physician's opinions as to a nexus to service are based 
on the veteran's reported history which is an inaccurate 
factual premise.  Therefore, the Board finds these opinions 
to be unreliable and to have little probative value.

The Board finds the VA opinion of April 2007 to be more 
reliable.  This opinion was provided after a review of the 
claims file including the private physician's opinions of May 
1995, February 1996 and January 2005, an examination of the 
veteran and the veteran's reported history.  The Board notes 
that during the examination the examiner found numerous 
inconsistencies with the reported physical symptoms.  In the 
end, the examiner opined that the veteran's current back 
condition is less likely than not related to any inservice 
injury.  The Board finds this opinion to be more reliable as 
it was based on a complete review of the claims file, 
consideration of other medical opinions, and examination and 
interview of the veteran.  They are based on a more complete 
and accurate factual premise than the veteran's private 
physician's opinions which are based on an unreliable 
history.

Based upon the VA medical opinion of April 2007, coupled with 
the veteran's lack of credibility, the normal separation 
examination and his denial of pertinent complaints at 
separation the Board concludes that the preponderance of the 
evidence is against the claim.  In reaching this 
determination, the Board is aware that there is positive and 
negative evidence.  However, it is not error for the BVA to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  
The Board concludes that the VA evidence is more probative 
and more consistent with the historical record.

A veteran is competent to report the existence of pain and 
when that pain started.  A veteran is also competent to 
report that pain has continued.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, competence and credibility are 
different matters.  The Board has considered the veteran's 
allegations regarding back pain during and since service.  
Although he is competent to report that he had back pain 
during and since service, for the reasons stated above, his 
statements are not credible.  As noted above, the veteran's 
reporting has been inconsistent, is not reliable and not 
credible.  To the extent that he has attempted to establish 
continuity of symptoms or chronicity at the time, the 
statements are not credible.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, service 
connection for a low back disorder is denied.




ORDER

Service connection for a low back disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


